DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The 5 MAY 2022 amendments to claim 1 have been noted and entered.
The 5 MAY 2022 cancellation of claim 24 has been noted and entered.
The 5 MAY 2022 addition of claim 31 has been noted and entered.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1, 3-5, 7-9, 17-20, 22, 23, and 25-31 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 1’s, “…; and using the etch mask, forming a feature by performing a second anisotropic etching process to pattern the layer to be patterned, wherein during the first anisotropic etching process, the first etch mask layer etches at a first rate and the second etch mask layer etches at a second rate, wherein the first rate is faster than the second rate, and wherein forming the etch mask comprises sharpening rounded corners of the etch mask using the differential between the first rate and the second rate.” 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815